Citation Nr: 0414287	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits in the calculated amount of $2,388, 
to include the question of whether this debt has been 
properly created and assessed against the appellant.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1968 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination in 
October 2002 by the Committee on Waivers (Committee) at the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Roanoke, Virginia.  


REMAND

The current record before the Board is incomplete.  For 
example, according to the statement of the case, the 
appellant was first notified by VA of his indebtedness on 
June 27, 2002; however, this notification letter is not 
contained within the claims file sent to the Board.  It also 
appears that the appellant habitually wrote to the VA Debt 
Management Center in St. Paul, MN, rather than to the RO 
concerning this overpayment and his waiver request, and it is 
not certain that all relevant correspondence from the 
appellant has been incorporated into the current record.  The 
complete contents of any file pertaining to the appellant 
maintained by the St. Paul Debt Management Center should be 
incorporated into the current record.  

It also appears to the Board that the appellant has timely 
disputed the creation of this overpayment.  See, e.g., the 
appellant's letter dated June 9, 2003, in which he 
characterizes this debt as "totally unjust."  The appellant 
essentially is contending that the overpayment of pension 
benefits at issue in this appeal resulted solely from 
administrative error on the part of VA, which delayed in 
adjusting his pension award for several months after he 
promptly notified the RO of his receipt in February 2002 of a 
lump-sum benefit check from the Social Security 
Administration in the amount of $27,203.  Accordingly, the 
appellant may not be properly indebted to VA for the 
resulting overpayment to him of pension benefits.  See 
38 U.S.C.A. § 5112 (b)(9)&(10) (West 2002).  

The U. S. Court of Appeals for Veterans Claims has held that, 
where the question of the validity of the debt is asserted, 
this question must be decided prior to making a determination 
of the issue of waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Accordingly, the RO must 
first address the appellant's timely challenge to the 
creation and assessment of this debt against him.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all 
relevant correspondence addressed to or 
sent by the VA Debt Management Center in 
St. Paul, MN, and all other evidence 
relevant to the present appeal.  

2.  After undertaking any appropriate 
further evidentiary development, the 
appropriate agency should consider the 
issue of whether the appellant is 
properly indebted to the Government in 
the calculated amount of $2,388.  In 
particular, this agency should address 
the question of whether the overpayment 
at issue in this appeal was the solely 
result of administrative error on the 
part of VA, or whether it was based upon 
an act of commission or omission by the 
payee, or occurred with the knowledge of 
the payee.  See 38 U.S.C.A. § 5112(b) 
(9)&(10).  

3.  Only if the appellant is determined 
to be properly indebted to the Government 
should the Committee, after appropriate 
evidentiary development such as obtaining 
a current financial status report, 
readjudicate the request for a waiver of 
the recovery of this debt.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(In discussing equity and good 
conscience, VA must address all elements 
enumerated in 38 C.F.R. § 1.965(a)).  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




